DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 18 March 2022. The references have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second return signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no claim to a second return signal in Claim 2 which this claim depends on, the dependency of this claim should be corrected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farina (Chapter 24: Electronic Counter-Countermeasures, Radar Handbook; 2008 pages 24.1-24.68).
	Referring to Claim 1, Farina teaches a plurality of active electronically scanned arrays (Fig. 24.8 and related text); and at least one processor in data communication with a memory storing processor executable code (See disclosure) for configuring the at least one processor to: configure the active electronically scanned array via a single channel feed manifold to produce, via a sum weighting algorithm, a first transmit signal comprising a sum beam for processing via a sum analysis, but not difference beams for delta azimuth and delta elevation analysis (See Fig 24.8, 24-10 and associated text as well as p24.26); receive a first return signal (See Fig 24.8, 24-10 and associated text); determine if the first return signal defines signal-to-noise and signal-to-clutter ratios within thresholds defined by a mission parameter; (p24.28).
	Referring to Claims 2 and 11, Farina teaches wherein, determining that the first return signal defines signal- to-noise and signal-to-clutter ratios within thresholds defined by the mission parameter comprises performing a monopulse processing operation; (Fig. 24.8 and related text).
	Referring to Claim 3, Farina teaches wherein, upon determining that the first return signal defines signal-to-noise and signal-to-clutter ratios within thresholds defined by the mission parameter, the at least one processor is further configured to: configure the active electronically scanned array via the single channel feed manifold to produce, via a difference weighting algorithm, a second transmit signal comprising difference beams for delta azimuth and delta elevation2Application No. 17/019,791 Amendment and Response to Office Action Dated DECEMBER 6, 2021Attorney Docket No. 127125US01analysis, but not for sum analysis; receive a second return signal; determine if the second return signal defines signal-to-noise and signal-to-clutter ratios within thresholds defined by a mission parameter; See Fig. 24.10 and associated text.
	Referring to Claim 4, Farina teaches wherein, determining that the second return signal defines signal-to-noise and signal-to-clutter ratios within thresholds defined by the mission parameter comprises performing a monopulse processing operation; see disclosure.
	Referring to Claims 5 and 12, Farina teaches wherein, upon determining that the second return signal defines signal-to-noise and signal-to-clutter ratios outside thresholds defined by the mission parameters, the at least one processor is further configured to: perform monopulse signal processing utilizing a sum beam component of the first return signal and a difference beam component of the second return signal.
	Referring to Claims 6 and 13, Farina teaches wherein, the at least one processor is further configured to: iteratively receive sets of return signals, each set comprising the first return signal and second return signal; and integrate return signals from different iterative sets in a single monopulse processing step; p24.34 and p24.41.
	Referring to Claims 7 and 14, Farina teaches wherein the return signals are integrated coherently; p24.34 and p24.41.
	Referring to Claims 8 and 15, Farina teaches wherein the return signals are integrated incoherently; p24.34 and p24.41.
	Referring to Claim 9, Farina teaches configuring a quad-aperture active electronically scanned array via a single channel feed manifold to produce a first transmit signal comprising a sum beam for processing via a sum analysis, but not difference beams for delta azimuth and delta elevation analysis; receiving a first return signal; performing a monopulse processing operation on the first return signal; and determining if the first return signal defines signal-to-noise and signal-to-clutter ratios within thresholds defined by a mission parameter; See citations of Claim 1 above.
	Referring to Claim 10, Farina teaches upon determining that the first return signal is insufficient with respect to signal-to-noise and signal-to-clutter ratios: configuring the quad-aperture active electronically scanned array via the single channel feed manifold to produce, via a difference weighting algorithm, a second transmit signal comprising difference beams for delta azimuth and delta elevation analysis, but not for sum analysis; receiving a second return signal; determining if the second return signal defines signal-to-noise and signal-to-clutter ratios within thresholds defined by a mission parameter; See above citations. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646